Citation Nr: 0734376	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  06-34 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the right (dominant) acromioclavicular 
joint.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1987 to November 1990.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2005 rating decision by the Cheyenne RO.  In August 2007, a 
Videoconference Hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
In August 2007, the Board received additional evidence from 
the veteran (with a waiver of initial RO consideration).

The matters of entitlement to service connection for 
bilateral hearing loss, and an increased rating for a right 
shoulder disability are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is required.


FINDING OF FACT

Tinnitus was not manifested in service, and the evidence does 
not show that the veteran's current tinnitus is or may be 
related to his service.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

A May 2005 letter (prior to the decision on appeal) informed 
the veteran of the evidence and information necessary to 
substantiate the claims, the information required of him to 
enable VA to obtain evidence in support of the claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  He was also advised to submit evidence in his 
possession.  March 2006 correspondence provided notice 
regarding disability ratings and effective dates of awards.  
See Dingess, supra. 

Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran was examined.  The veteran's representative alleges 
that the VA examination was inadequate because the examiner 
did not offer a nexus opinion.  On review of the examination 
report, the Board notes that the examiner offered a possible 
etiology for the tinnitus and noted evidence against a nexus 
to service.  A VA examination is necessary where 
(paraphrased) evidence (a) shows current disability; (b) 
establishes injury, disease or event in service; (c) 
indicates that the disability may be associated with the 
event in service; but (d) is insufficient to decide the 
claim.  While the requirement in (c) has been determined to 
be a low threshold requirement, the Board finds that even the 
low threshold is not met, and that a further examination to 
determine with more specificity if the veteran's tinnitus is 
related to his service is not necessary.  Notably, there is 
no competent evidence that suggests the veteran's tinnitus 
may be related to service/noise exposure therein.  On the 
other hand, a VA examiner has suggested a nonservice related 
etiology for the tinnitus (ototoxic medication) and has noted 
that the tinnitus (per the veteran's own account) is of quite 
recent onset (which of itself is evidence against a finding 
of service connection).  VA's duty to assist is met.  It is 
not prejudicial for the Board to proceed with appellate 
review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).   

II. Factual Background 

The veteran's service medical records are completely silent 
for complaints, findings, or diagnosis of tinnitus.  His 
military occupational specialty (MOS) was Patriot missile 
crewmember.  

On August 2005 VA examination, the claims file was reviewed.  
The veteran reported that he had noise exposure in service 
from missile generators and launchers and that he had not 
worn ear protection.  He reported that he had limited 
postservice noise exposure from small hand tools and that 
this was without ear protection.  He added that he had 
attended couple of drag races, at which times he wore ear 
protection.  The veteran reported that he had periodic 
tinnitus in both ears that sounded like "static noise" and 
"cell phone ringing".  He indicated that this occurred 15-
20 times a week and that he first noticed it six months 
prior, and was unaware of any incident that caused it.  It 
was noted that for his various nonservice connected 
disabilities the veteran took medications, one of which could 
cause tinnitus.  The audiologist was unable to match the 
pitch of the veteran's tinnitus and she noted that VA records 
as far back as 1999 indicated that he denied tinnitus.

At an August 2007 Videoconference hearing, the veteran 
claimed that his tinnitus was a result of exposure to 
military occupational noise hazards.  His representative 
asserted that the VA examination was inadequate because the 
audiologist did not provide an opinion regarding the etiology 
of the veteran's tinnitus.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

There is no evidence that the veteran's tinnitus was 
manifested in service.  Service medical records are 
completely silent for tinnitus complaints or diagnosis.  
Tinnitus was not noted until an August 2005 VA examination, 
when it was reported that onset was noted 6 months prior.  
Hence, service connection for tinnitus on the basis that it 
became manifest in service, and persisted, is not warranted.

Service connection for tinnitus may still be established if 
competent evidence shows that such disability is related to 
(was incurred in or aggravated by) the veteran's active 
service.  It may reasonably be conceded that by virtue of his 
MOS, the veteran had some degree of noise exposure in 
service.  However, there is no competent (medical) evidence 
of record relates the veteran's tinnitus to the noise 
exposure in service or even suggests that there may be such a 
relationship.  While the August 2005 VA examiner did not 
conclusively opine regarding the etiology of the tinnitus, 
she did note that the veteran's medications (for nonservice 
connected disabilities) included one implicated as a cause of 
tinnitus.  Furthermore, she noted that the veteran's tinnitus 
was of recent onset (and that in 1999, approximately 9 years 
after service, he had denied having tinnitus).  Notably, a 
lengthy time interval between service and the earliest 
postservice documentation of complaints or findings of a 
disability for which service connection is sought (here, 
approximately fifteen years) is, of itself, a factor weighing 
against a finding of service connection.  See Maxson v. 
Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  

Because he is a layperson, untrained in determining medical 
etiology, the veteran's own belief that his tinnitus is 
related to service is not competent evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The preponderance 
of the evidence is against this claim, and it must be denied.


ORDER

Service connection for tinnitus is denied.


REMAND

Additional development is necessary with respect to the two 
issues remaining on appeal.  On August 2005 VA audiological 
evaluation, the veteran's hearing was within normal limits.  
His word recognition scores were 100 percent for the right 
ear and 98 percent for the left ear.  In August 2007, he 
submitted a report of a June 2007 private audiogram.  
Although the puretone threshold findings were not 
interpreted, word recognition scores were 72 percent for the 
left ear and 60 percent for the right.  [While the test used 
was not that required under 38 C.F.R. § 3.385, the report 
suggests the veteran may indeed have a hearing loss 
disability.]  

At the August 2007 Travel Board hearing, the veteran 
testified that he has received VA physical therapy for his 
right shoulder disability after his last VA examination in 
August 2005.  As VA treatment records may contain evidence 
pertinent to the increased rating claim, and are 
constructively of records, they must be secured.  And as the 
veteran has alleged that the disability had worsened, a 
contemporaneous examination is necessary.

Accordingly, the case is REMANDED for the following:

1.  All records of VA treatment the 
veteran has received for his right 
shoulder disability since August 2005, to 
include any physical therapy reports, 
should be secured.  

2.  The RO should then arrange for a VA 
orthopedic examination to determine the 
current severity of the veteran's 
service-connected right shoulder 
disability.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include range of 
motion studies of the right shoulder with 
consideration of any complaints of pain 
and of limitation of motion due to pain.  
All functional limitations must be 
identified.  The examiner should note 
whether there is any pain, weakened 
movement, excess fatigability, flare-ups, 
or incoordination on movement of the 
right shoulder.  The examiner should also 
discuss the effect the right shoulder 
disability has on the veteran's daily 
activities.  The examiner should provide 
an explanation for any opinions given.

3.  The RO should also arrange for a VA 
audological examination to determine 
whether the veteran has a bilateral 
hearing loss disability by VA standards 
and, if so, whether such disability, at 
least as likely as not, resulted from an 
event or injury (including acoustic 
trauma) in service.  The veteran's claims 
file must be reviewed by the audiologist 
in conjunction with the examination, and 
the examiner should explain the rationale 
for the opinion given.  

4.  The RO should then re-adjudicate 
these claims.  If either remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


